Citation Nr: 1712092	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney 


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on periods of active duty and active duty for training including from May 2006 to November 2006, from February 2007 to November 2007, from February 2009 to August 2009, and from October 2009 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. Jurisdiction over the claim currently resides with the RO in Waco, Texas.


FINDING OF FACT

The Veteran was on active duty at the time of her initial diagnosis of hepatitis B and currently carries a diagnosis of chronic hepatitis B infection.


CONCLUSION OF LAW

The criteria for service connection for hepatitis B are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Although the Veteran has alleged the VA was under a heightened duty to assist the Veteran in developing her claim since the Veteran's service treatment records could not be obtained, the Board finds that any alleged defect in the assistance provided by VA is harmless as the Board is granting the Veteran service connection for hepatitis B.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Active duty for training includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c). Inactive duty training includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor").

VA generally considers active duty for special work (ADSW) as active duty, unless the Veteran went on ADSW to receive training, which is not the case here. See VA Adjudication Procedure Manual, M21-1, Part III.v.4.C.7.l. The Board notes that evidence in the record, including the DD-214 and a copy of Orders 032-107, clarify that the Veteran was ordered to active duty for special work (ADSW) as a full-time mobilization augmentee for the period February 1, 2007 through September 30, 2007 pursuant to 32 U.S.C. § 502.   

In this case, the Veteran contends that she contracted hepatitis B while serving on active duty in the Army National Guard, where she served as a Health Care Specialist working in the Western Army Aviation Training Site Troop Medical Clinic.

In its May 2010 rating decision, the RO determined that the Veteran served in the Army from May 16, 2006 to November 22, 2006, and as such, the Veteran's condition (hepatitis B), diagnosed in April 2007, neither occurred in nor was caused by active duty service.

In the February 2013 Statement of the Case (SOC), the RO continued to deny service connection, finding that although a September 2007 medical record from the Digestive Health Center indicates treatment of the Veteran for acute hepatitis B, this was not during a period of active duty for VA purposes.  The Veteran timely appealed.

At the time of the May 2010 rating decision, the only DD 214 of record indicated the Veteran served from May 16, 2006 to November 22, 2006.  Since then, the Veteran has submitted another DD 214 which indicates that she also served from February 1, 2007 to November 27, 2007.  

Although the Veteran's service treatment records cannot be located, and a Formal Finding of Service Record Unavailability was made, private treatment records from the Digestive Health Center were submitted as evidence.  A September 2007 Digestive Health Center record indicates the examiner met the Veteran in the hospital in August 2007 when lab tests at that time confirmed that the Veteran had acute hepatitis B, and that the Veteran was approximately six months post infectious exposure.  

Lay evidence consists of a statement from the Veteran that in March 2007 she was seen at Luke Air Force Base for nausea and vomiting; that in April 2007 blood tests showed positive results for hepatitis B; and that she was a Health Care Specialist working in the Western Army Aviation Training Site Troop Medical Clinic during this time period.  The Board notes that this statement is corroborated by evidence in the record, including the DD-214 and a copy of Orders 032-107 which ordered the Veteran to ADSW for the period February 1, 2007 through September 30, 2007.  As such, the Board finds the Veteran to be competent and credible, and gives substantial weight to the Veteran's statement.

The Board further finds that the Veteran was diagnosed with hepatitis B while on active duty, and that said diagnosis, as well as the timing of it, is corroborated by the medical evidence and lay evidence of record. Further, private treatment records from 2011 confirm that the Veteran has a current diagnosis of chronic hepatitis B infection. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

Accordingly, given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, service connection for hepatitis B is granted.


ORDER

Service connection for hepatitis B is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


